         Case MDL No. 3010 Document 1-2 Filed 04/30/21 Page 1 of 4




                          BEFORE THE UNITED STATES
                 JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

                                         MDL-___________


                                   SCHEDULE OF ACTIONS

                                                                           Civil
Exhibit Case Captions                                       Court                          Judge
                                                                         Action No.
        Plaintiff:
        Clarksburg Publishing Company, d.b.a.
                                                         N.D. W. Va.
        WV News                                                           1:21-cv-
  A                                                      (Clarksburg                  Thomas S. Kleeh
                                                                         00051-TSK
                                                          Division)
        Defendants:
        Google, LLC; Facebook, Inc
        Plaintiff:
        HD Media Company, LLC
                                                         S.D. W. Va.      3:21-cv-       Robert C.
  B
                                                         (Huntington)      00077         Chambers
        Defendants:
        Google, LLC; Facebook, Inc.
        Plaintiff:
        ECENT Corporation                                S.D. W. Va.
                                                                          5:21-cv-
  C                                                       (Beckley                    Frank W. Volk
                                                                           00251
        Defendants:                                       Division)
        Google, LLC; Facebook, Inc.
        Plaintiff:                                                                     James Patrick
        AIM Media Indiana Operating, LLC                   S.D. Ind.      1:21-cv-        Hanlon
  D                                                      (Indianapolis   00951-JPH-
        Defendants:                                        Division)        DLP       Magistrate Judge
        Google, LLC; Facebook, Inc.                                                    Doris L. Pryor
                                                                                        Michael H.
        Plaintiff:
                                                                                         Watson
        AIM Media Midwest Operating, LLC                   S.D. Ohio      2:21-cv-
  E                                                       (Columbus        01915-
                                                                                      Magistrate Judge
        Defendants:                                        Division)     MHW-KAJ
                                                                                       Kimberly A.
        Google, LLC; Facebook, Inc.
                                                                                          Jolson
        Plaintiff:
        AIM Media Texas Operating, LLC                    S.D. Tex.
                                                                          7:21-cv-
  F                                                       (McAllen                     Randy Crane
                                                                           00150
        Defendants:                                       Division)
        Google, LLC; Facebook, Inc.
        Plaintiff:
        The State of Texas; State of Arkansas;
        State of Idaho; State of Indiana;
                                                          E.D. Tex.       4:20-cv-
  G     Commonwealth of Kentucky; State of                                            Sean D. Jordan
                                                          (Sherman)      00957-SDJ
        Mississippi; State of Missouri; State of
        North Dakota; State of South Dakota;
        State of Utah; State of Alaska; State of
                                                   -1-
     Case MDL No. 3010 Document 1-2 Filed 04/30/21 Page 2 of 4




    Florida; State of Nevada; Commonwealth
    of Puerto Rico; State of Montana

    Defendant:
    Google, LLC

    Plaintiffs:
    Brown County Publishing Company Inc.;
                                                      E.D. Wis.       1:21-cv-
    Multi Media Channels LLC                                                        William C
H                                                    (Green Bay        00498-
                                                                                    Griesbach
                                                      Division)         WCG
    Defendants:
    Google LLC; Facebook Inc
    Plaintiff:
    Flag Publications, Inc.                            D. Md.
                                                                      1:21-cv-    Stephanie A.
I                                                    (Baltimore
                                                                     00965-SAG     Gallagher
    Defendants:                                       Division)
    Google, LLC; Facebook, Inc.
    Plaintiff:                                                                      William J.
    Gale Force Media, LLC                                             2:21-cv-       Martini
                                                   D.N.J. (Newark
J                                                                      09716-
                                                     Division)
    Defendants:                                                      WJM-ESK     Magistrate Judge
    Google, LLC; Facebook, Inc.                                                  Edward S. Kiel
    Plaintiffs:
    Associated Newspapers Ltd.; Mail Media,
                                                   S.D.N.Y. (Foley
    Inc.                                                              1:21-cv-
K                                                      Square                    P. Kevin Castel
                                                                     03446-PKC
                                                      Division)
    Defendants:
    Google LLC; Alphabet Inc.
    Plaintiff:
    Coastal Point LLC                                 D. Del.
                                                                      1:21-cv-
L                                                   (Wilmington                  Leonard P. Stark
                                                                     00554-LPS
    Defendants:                                      Division)
    Google LLC; Facebook, Inc.
    Plaintiff:                                                                      Glen H.
    Journal, Inc.                                    N.D. Miss.       1:21-cv-      Davidson
M                                                    (Aberdeen         00072-
    Defendants:                                       Division)       GHD-RP     Magistrate Judge
    Google, LLC; Facebook, Inc.                                                    Roy Percy
    Plaintiffs:
    Emmerich Newspapers Incorporated; J.O.
    Emmerich & Associates, Inc.; Delta-
                                                                                    Henry T.
    Democrat Publishing Company;
                                                     S.D. Miss.                     Wingate
    Commonwealth Publishing Company,                                  3:21-cv-
                                                     (Northern
N   Inc.; Delta Press Publishing Company,                              00274-
                                                     Division -                  Magistrate Judge
    Inc.; Newton County Appeal Inc.;                                 HTW-LGI
                                                      Jackson)                   LaKeysha Greer
    Simpson Publishing Co., Inc.;
                                                                                      Isaac
    Montgomery Publishing Co., Inc.;
    Franklinton Publishing Co., Inc.;
    Charleston Publishing Co., Inc.; Clarion

                                             -2-
     Case MDL No. 3010 Document 1-2 Filed 04/30/21 Page 3 of 4




    Publishing Company, Inc.; Scott
    Publishing, Inc.; Clarke Publishing, Inc.;
    Hattiesburg Publishing, Inc.; Tallulah
    Publishing, Inc.; Louisville Publishing,
    Inc.; Kosciusko Star-Herald, Inc.;
    Enterprise-Tocsin, Inc.; Grenada Star,
    Inc.; Tate Record, Inc.; Marion Publishing
    Company; Yazoo Newspaper Co., Inc.;
    Sunland Publishing Company, Inc.

    Defendants:
    Google, LLC; Facebook, Inc.
    Plaintiff:
    Eagle Printing Company                           W.D. Penn.       2:21-cv-
                                                                                 Magistrate Judge
O                                                    (Pittsburgh       00518-
                                                                                 Maureen P. Kelly
    Defendants:                                       Division)         MPK
    Google, LLC; Facebook, Inc.
    Plaintiff:
    Kimberly Negron, on behalf of herself and
                                                      N.D. Cal.
    all others similarly situated                                     4:21-cv-     Haywood S.
P                                                     (Oakland
                                                                     00801-HSG     Gilliam, Jr.
                                                      Division)
    Defendant:
    Google LLC
    Plaintiff:
    Organic Panaceas, LLC                             N.D. Cal.       4:21-cv-
                                                                                 Magistrate Judge
Q                                                     (Oakland         02629-
                                                                                 Donna M. Ryu
    Defendants:                                       Division)         DMR
    Google, LLC; Alphabet Inc.
    In re Google Digital Advertising Antitrust
    Litigation

    Plaintiffs:
    Surefreight Global LLC, individually and
    on behalf of all others similarly situated,
    d/b/a Prana Pets; Hanson Law Firm, PC,
    individually and on behalf of all others                                       Beth Labson
    similarly situated; Michael Devaney;                                            Freeman
    Nicholas Arrieta; Sara Yberra; Michael          N.D. Cal. (San    5:20-cv-
R
    Stellman; Vitor Lindo; Sweepstakes                  Jose)        03556-BLF   Magistrate Judge
    Today, LLC; Mikula Web Solutions, Inc.;                                        Virginia K.
    Mark J. Astarita                                                               DeMarchi

    Defendants:
    Google LLC; Alphabet Inc.

    Interested Parties:
    Genius Media Group, Inc.; The Nation
    Company, L.P.; The Progressive, Inc.;

                                              -3-
     Case MDL No. 3010 Document 1-2 Filed 04/30/21 Page 4 of 4




    Sterling International Consulting Group;
    JLaSalle Enterprises LLC; Kimberly
    Negron
    In re Google Digital Publisher Antitrust
    Litigation

    Plaintiffs:
    Sweepstakes Today, LLC; Genius Media                                            Beth Labson
    Group, Inc.; The Nation Company, L.P.;                                           Freeman
    The Progressive, Inc.; Sterling                  N.D. Cal. (San    5:20-cv-
S
    International Consulting Group; Mark J.              Jose)        08984-BLF   Magistrate Judge
    Astarita; JLaSalle Enterprises LLC;                                             Virginia K.
    Mikula Web Solutions, Inc.                                                      DeMarchi

    Defendants:
    Google LLC; Alphabet Inc.; YouTube,
    LLC
    Plaintiff:
    Cliffy Care Landscaping LLC, on behalf
    of itself and all others similarly situated;
    Raintree Medical and Chiropractic Center
    LLC (21-cv-658); Rodrock Chiropractic
                                                       D.D.C.
    PA (21-cv-658), on behalf of itself and all                        1:21-cv-    Ketanji Brown
T                                                    (Washington,
    others similarly situated; Kinin, Inc. (21-                       00360-KBJ       Jackson
                                                        DC)
    cv-622)

    Defendants:
    Facebook Inc.; Google LLC; Alphabet
    Inc.




                                               -4-
